Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17143964 filed 01/07/2021. Claims 1-14 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62958164 filed 01/07/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (Kwak hereafter) (US 20200351129 A1) in view of Zhou et al. (Zhou hereafter) (US 20200145169 A1).

Regarding claim 1, Kwak teaches, A user equipment (UE) for configuring Physical Uplink Control Channel (PUCCH) resources, the UE comprising: 
a processor (Kwak; the wireless device, Par. 0597); and 
a memory coupled to the processor, wherein the memory stores a computer-executable program that when executed by the processor, causes the processor to (Kwak; the wireless device, Par. 0597): 
receive a first bandwidth part (BWP) configuration associated with a first uplink (UL) BWP (Kwak; A base station may configure … one or more PUCCH resource groups in RRC configuration … one or more PUCCH resource group may exist in one or more configurations for uplink operations (e.g., UL BWP), Par. 0593-0594), the first BWP configuration including a PUCCH configuration list with a first PUCCH configuration and a second PUCCH configuration (Kwak; In order to configure multiple PUCCH resource groups, various explicit or implicit methods may be considered, Par. 0595), the first PUCCH configuration indicating a first set of PUCCH resource identifiers (IDs), the second PUCCH configuration indicating a second set of PUCCH resource IDs (Kwak; PUCCH resource group may be defined based on a PUCCH resource ID … For example, a PUCCH resource ID which is less than a certain number (e.g., 8) may be defined as a first PUCCH resource group and a PUCCH resource ID which is equal or larger than a certain number (e.g., 8) may be defined as a second PUCCH resource group, Par. 0595); and 
receive a second BWP configuration associated with a second UL BWP, the second BWP configuration (Kwak; a UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g., RRC layer) for a cell … a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell, Par. 0271), 
wherein the first set of PUCCH resource IDs and the second set of PUCCH resource IDs share no common PUCCH resource ID (Kwak; a PUCCH resource ID which is less than a certain number (e.g., 8) may be defined as a first PUCCH resource group and a PUCCH resource ID which is equal or larger than a certain number (e.g., 8) may be defined as a second PUCCH resource group, Par. 0595).  
Although Kwak teaches UE is configured with plurality of BWPs and also teaches PUCCH resource configuration for a BWP, but fails to explicitly teach, 
second BWP configuration including a third PUCCH configuration, the third PUCCH configuration indicating a third set of PUCCH resource IDs. 
However, in the same field of endeavor, Zhou teaches, 
second BWP configuration including a third PUCCH configuration, the third PUCCH configuration indicating a third set of PUCCH resource IDs (Zhou; The configuration parameters for the one or more UL BWPs may comprise at least one of ... one or more PUCCH resource sets … The PUCCH resource may be identified by a PUCCH resource identifier (e.g., index), Par. 0357). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak to include the use of BWP configuration as taught by Zhou in order to configure plurality of active BWPs (Zhou; Par. 0356).

Regarding claim 8, Kwak teaches, A method performed by a user equipment (UE) for configuring Physical Uplink Control Channel (PUCCH) resources, the method comprising: 
receiving a first bandwidth part (BWP) configuration associated with a first uplink (UL) BWP (Kwak; A base station may configure … one or more PUCCH resource groups in RRC configuration … one or more PUCCH resource group may exist in one or more configurations for uplink operations (e.g., UL BWP), Par. 0593-0594), the first BWP configuration including a PUCCH configuration list with a first PUCCH configuration and a second PUCCH configuration (Kwak; In order to configure multiple PUCCH resource groups, various explicit or implicit methods may be considered, Par. 0595), the first PUCCH configuration indicating a first set of PUCCH resource identifiers (IDs), the second PUCCH configuration indicating a second set of PUCCH resource IDs (Kwak; PUCCH resource group may be defined based on a PUCCH resource ID … For example, a PUCCH resource ID which is less than a certain number (e.g., 8) may be defined as a first PUCCH resource group and a PUCCH resource ID which is equal or larger than a certain number (e.g., 8) may be defined as a second PUCCH resource group, Par. 0595); and 
receiving a second BWP configuration associated with a second UL BWP, the second BWP configuration  (Kwak; a UE, configured for operation in one or more BWPs of a cell, may be configured by one or more higher layers (e.g., RRC layer) for a cell … a set of one or more BWPs (e.g., at most four BWPs) for transmissions by a UE (UL BWP set) in an UL bandwidth by at least one parameter UL-BWP for a cell, Par. 0271), 
wherein the first set of PUCCH resource IDs and the second set of PUCCH resource IDs share no common PUCCH resource ID (Kwak; a PUCCH resource ID which is less than a certain number (e.g., 8) may be defined as a first PUCCH resource group and a PUCCH resource ID which is equal or larger than a certain number (e.g., 8) may be defined as a second PUCCH resource group, Par. 0595).  
Although Kwak teaches UE is configured with plurality of BWPs and also teaches PUCCH resource configuration for a BWP, but fails to explicitly teach, 
second BWP configuration including a third PUCCH configuration, the third PUCCH configuration indicating a third set of PUCCH resource IDs. 
However, in the same field of endeavor, Zhou teaches, 
second BWP configuration including a third PUCCH configuration, the third PUCCH configuration indicating a third set of PUCCH resource IDs (Zhou; The configuration parameters for the one or more UL BWPs may comprise at least one of ... one or more PUCCH resource sets … The PUCCH resource may be identified by a PUCCH resource identifier (e.g., index), Par. 0357). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak to include the use of BWP configuration as taught by Zhou in order to configure plurality of active BWPs (Zhou; Par. 0356).

Regarding claim 2 and claim 9, Kwak-Zhou teaches, The UE of claim 1 and The method of claim 8 respectively, 
wherein the first set of PUCCH resource IDs share at least one PUCCH resource ID with the third set of PUCCH resource IDs (Zhou; one or more PUCCH resource sets (e.g., 1, 2, 3, 4, or greater than 4) on an UL BWP of the plurality UL BWPs ... each PUCCH resource being identified by a PUCCH resource identifier (e.g., pucch-Resourceid) …  the PUCCH resource indication field (e.g., PUCCH resource identifier) may be three bits , Par. 0303-0304).  
The rational and motivation for adding this teaching of Zhou is the same as for Claim 1.


Claim 3, 5-7, 10,  and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak-Zhou in further view of El Hamss et al. (El Hamss hereafter) (US 20220078768 A1).

Regarding claim 3 and claim 10, Kwak-Zhou teaches, The UE of claim 1 and The method of claim 8 respectively. 
	Although Kwak-Zhou teaches plurality of resource sets on an UL BWP, but Kwak-Zhou fail to explicitly teach,
	wherein the first PUCCH configuration and the second PUCCH configuration correspond to different service types.
However, in the same field of endeavor, El Hamss teaches, 
wherein the first PUCCH configuration and the second PUCCH configuration correspond to different service types (El Hamss; A WTRU 102 may be configured with at least two PUCCH resource sets each one corresponding to a type of service (e.g., URLLC/eURLLC, eMBB and/or mMTC), Par. 0112).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak-Zhou to include the use of different service type as taught by El Hamss in order to associate different resource set (El Hamss; Par. 0112).

Regarding claim 5 and claim 12, Kwak-Zhou teaches, The UE of claim 1 and The method of claim 8 respectively, wherein the computer-executable program, when executed by the processor, further causes the processor to.
	Although Kwak-Zhou teaches plurality of resource sets on an UL BWP, but Kwak-Zhou fail to explicitly teach,
receive a downlink control information (DCI) message that schedules a Physical Downlink Shared Channel (PDSCH) reception, the DCI message including a priority indicator; and 
transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with the PDSCH reception in the first UL BWP by applying one of the first PUCCH configuration and the second PUCCH configuration according to the priority indicator.  
However, in the same field of endeavor, El Hamss teaches, 
receive a downlink control information (DCI) message that schedules a Physical Downlink Shared Channel (PDSCH) reception (El Hamss; a DCI containing corresponding PDSCH scheduling information, Par. 0163), the DCI message including a priority indicator (El Hamss; a field explicitly indicating the service-related priority such as a priority indication, 0165); and 
transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with the PDSCH reception in the first UL BWP by applying one of the first PUCCH configuration and the second PUCCH configuration according to the priority indicator (El Hamss; For example, the WTRU 102 may be indicated a first resource for the transmission of the HARQ-ACK for a first service-related priority (e.g., for eMBB) and subsequently be indicated a second resource for the transmission of the HARQ-ACK for a second service-related priority (e.g., for URLLC), where the first and second resources overlap in the time domain, Par. 0181).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak-Zhou to include the use of different priority as taught by El Hamss in order to associate different service type (El Hamss; Par. 0181).

Regarding claim 6 and claim 13, Kwak-Zhou teaches, The UE of claim 1 and The method of claim 8 respectively.   
Although Kwak-Zhou teaches plurality of resource sets on an UL BWP, but Kwak-Zhou  fail to explicitly teach,
	wherein a first PUCCH resource selected from the first set of PUCCH resource IDs for transmitting a first hybrid automatic repeat request acknowledgement (HARQ- ACK) codebook and a second PUCCH resource selected from the second set of PUCCH resource IDs for transmitting a second HARQ-ACK codebook correspond to different priorities.
However, in the same field of endeavor, El Hamss teaches, 
wherein a first PUCCH resource selected from the first set of PUCCH resource IDs for transmitting a first hybrid automatic repeat request acknowledgement (HARQ- ACK) codebook and a second PUCCH resource selected from the second set of PUCCH resource IDs for transmitting a second HARQ-ACK codebook correspond to different priorities (El Hamss; A WTRU 102 may be configured with at least two PUCCH resource sets each one corresponding to a type of service (e.g., URLLC/eURLLC, eMBB and/or mMTC), Par. 0112; a respective HARQ codebook index may correspond to a priority level, a priority, a type of service and/or a type of application, Par. 0141).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak-Zhou to include the use of different codebook index as taught by El Hamss in order to associate different service type (El Hamss; Par. 0141).

Regarding claim 7 and claim 14, Kwak-Zhou teaches, The UE of claim 1 and The method of claim 8 respectively.   
Although Kwak-Zhou teaches plurality of resource sets on an UL BWP, but Kwak-Zhou fail to explicitly teach,
	wherein: the first PUCCH configuration corresponds to a low priority; and the second PUCCH configuration corresponds to a high priority.
However, in the same field of endeavor, El Hamss teaches, 
wherein: the first PUCCH configuration corresponds to a low priority; and the second PUCCH configuration corresponds to a high priority (El Hamss; A WTRU 102 may be configured with at least two PUCCH resource sets each one corresponding to a type of service (e.g., URLLC/eURLLC, eMBB and/or mMTC), Par. 0112; a service-based priority (e.g., a priority indication); for example, using a numeric value (where a higher value may indicate higher priority, or, alternatively, a lower priority) or a label (e.g., URLLC, and/or eMBB, among others) with relative priority (URLLC>eMBB), Par. 0188).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak-Zhou to include the use of different priority as taught by El Hamss in order to associate different service type (El Hamss; Par. 0188).


Claim 4  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak-Zhou in further view of KIM et al. (KIM hereafter) (US 20220077969 A1).

Regarding claim 4 and claim 11, Kwak-Zhou teaches, The UE of claim 1 and The method of claim 8 respectively, wherein: 
the first PUCCH configuration further indicates a first set of PUCCH spatial relation information IDs; and the second PUCCH configuration further indicates a second set of PUCCH spatial relation information IDs (Kwak; In an example, if the wireless device is provided PUCCH-SpatialRelationInfo, the wireless device may obtain a mapping, by an index provided by p0-PUCCH-Id, between a set of pucch-SpatialRelationInfold values and a set of p0-PUCCH-Value values, Par. 0540).
Although Kwak-Zhou teaches a set SpatialRelationInfold, but fails to explicitly teach relationship with resource ID.  However, in the same field of endeavor, KIM teaches in Fig. 32 Par. 0596-0600 that “Referring to FIG. 32 ... PUCCH resource ID ... Si: When there is PUCCH spatial relationship information having PUCCH-SpatialRelationInfold”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwak-Zhou to include the use of MAC CE as taught by El Hamss in order to activate/deactivate PUCCH spatial relation (KIM; Par. 0596).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416